Citation Nr: 0716300	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from April 1962 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  

In the April 2007 Appellant's Brief, the veteran's 
representative argued before the Board that the veteran's 
current back disability may be associated with his service-
connected lower extremity peripheral vascular disease.  
Although the issue currently on appeal involves the veteran's 
back disability, the issue of service connection for a back 
disability as secondary to the veteran's service-connected 
lower extremity disability has not been considered by the RO 
in the first instance, and is not properly before the Board 
for appellate consideration.  Thus, the issue of entitlement 
to service connection for a back disability as secondary to 
service-connected peripheral vascular disease of the right 
and left leg is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied 
entitlement to service connection for a back disability.  The 
veteran did not appeal that decision, and it became final.

2.  Evidence received since the final March 2002 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  There is no competent medical evidence of record relating 
the veteran's current back disability to any disease or 
injury which occurred during active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disability has 
been received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2004 and March 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  Thus, one letter pre-dated, and one 
post-dated the RO's August 2004 rating decision.  The letters 
informed the veteran that VA would obtain all medical 
treatment records he told them about as well as any relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that, since his claim had been denied previously, it was his 
responsibility to send new and material evidence in order to 
reopen his claim for service connection for a back 
disability.  The letters advised the veteran of the 
definition of new and material evidence and informed him of 
what evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was also specifically 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2004 and March 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a January 2005 SOC and May 2006 SSOC provided 
him with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The two notice letters were followed by 
the SOC and SSOC, thus conferring actual knowledge of the 
claim requirements upon the claimant and following that with 
appropriate readjudication.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated March 2002, the RO, in pertinent 
part, denied entitlement to service connection for a back 
disability.  The record reflects the veteran was notified of 
this decision in March 2002 and did not submit a notice of 
disagreement as to the prior determination.  Therefore, the 
March 2002 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The evidence received into the record since the March 2002 
rating decision includes X-rays of the veteran's lumbar, 
cervical, and thoracic spine dated in May 2001 and September 
2002, which show the veteran has degenerative disc disease 
affecting the lumbar and cervical spines and central 
compression of the mid-thoracic spine vertebral bodies.  At 
the time of the last final decision, there was no medical 
evidence showing the veteran had a diagnosis of a back 
disability.  Since the March 2002 decision, the veteran has 
provided evidence of a current disability and, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, we presume the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for a back disability may 
be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the service medical records (SMRs) shows that, in 
January 1978, the veteran reported that he hurt his back 
after lifting a garage door.  On examination, his back was 
tender, with paraspinal muscle spasm.  The assessment was 
acute muscle sprain and the veteran was prescribed medication 
and bed rest.  In February 1978, the veteran was ambulatory 
and he was noted to be improving, but his backache was not 
better.  The veteran was again prescribed medication and bed 
rest.  Subsequent SMRs are negative for any additional 
complaints, treatment, or findings related to a back 
disability.  In this regard, the Board finds it probative 
that, for the remaining three years during which the veteran 
was on active duty, the veteran complained of other problems 
but did not complain of or seek treatment for a back 
disability.  In addition, the Board notes the veteran is not 
shown to have a back disability after service until 20 years 
after he was separated from service.  As such, the Board 
finds that any back problem the veteran manifested in service 
was acute and transitory and did not cause a chronic, 
residual disability.  

As noted, the first time the veteran is shown to have a back 
disability after service is in May 2001, which was 20 years 
after he was separated from service.  At that time, the 
veteran was shown to have degenerative disc disease affecting 
the lumbar and cervical spines as well as compression of 
vertebral bodies in the mid-thoracic spine.  The evidence 
also includes a February 2004 private medical record from 
W.J., M.D., which shows the veteran sought treatment for 
problems with his mid-thoracic spine.  Dr. J noted the 
veteran reported that his pain began in 1976 when he hurt his 
back in the Navy and since that time, he has had intermittent 
non-radiating mid-thoracic back pain.  

Although the February 2004 private medical record shows the 
veteran reported that he has had back pain since he was 
separated from service, the Board again notes that there is 
no medical evidence showing the veteran sought treatment for 
back pain between the time he separated from service in 1981 
and 2001.  The Board finds this gap of many years in the 
record militates against a finding that the veteran's in-
service injury caused a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In rendering this decision, the Board does not doubt the 
veteran sincerely believes his back disability was caused by 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran was asked to provide 
evidence in support of his claim, including medical evidence 
showing a relationship between his current disability and 
service, and yet there is no such evidence of record.  In 
fact, there is no competent evidence indicating that the 
veteran's current disability may be associated with his 
military service, thus necessitating a VA examination.  
Therefore, with no competent and probative medical evidence 
indicating that the veteran's current back disability is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

As noted above, X-rays dated in May 2001 and September 2002 
revealed degenerative joint disease or arthritis of the 
spine, which is a one of the chronic diseases for which 
presumptive service connection can be granted under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the veteran's separation from service.  See 
38 C.F.R. § 3.307(a).  Here, the Board notes the veteran's 
arthritis diagnosis was rendered 20 years after he was 
discharged from service.  Therefore, service connection of a 
presumptive basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a back disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for a back disability is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


